IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RICHARD W. DAVENPORT,                 NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                  FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-3872
v.

FRANK McKEITHEW, Sheriff,
Bay County Sheriff's Office,

      Appellee.

_____________________________/

Opinion filed September 10, 2014.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

Richard W. Davenport, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.